Citation Nr: 0901569	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  94-41 117	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine claimed as secondary to cobalt 
treatment for service-connected embyronal carcinoma of the 
right testicle.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1962 to July 1966.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, regional 
office (RO).  In November 2005, the Board issued a decision 
confirming the denial of service connection for degenerative 
disc disease of the lumbar spine.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2008, the 
Court vacated the Board's decision, and remanded the matter 
to the Board for further adjudication.  

Subsequently, the veteran's attorney notified the Court that 
the veteran had died in August 2007.  The Court issued an 
order in July 2008 dismissing the veteran's appeal for lack 
of jurisdiction.  The case has now been returned to the 
Board.


FINDING OF FACT

The veteran died in August 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


